Citation Nr: 1421165	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  09-42 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable disability rating for sinusitis and allergic rhinitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to July 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which continued the noncompensable rating of the Veteran's sinusitis and allergic rhinitis.


REMAND

The Veteran underwent a VA examination of his service-connected deviated nasal septum in June 2010.  That examination elicited information relating to the Veteran's service-connected sinusitis and allergic rhinitis.  Therefore, that evidence is pertinent to the claim on appeal.  The has not issued a supplemental statement of the case considering that evidence in the first instance, nor has the Veteran waived a review of such evidence.  38 C.F.R. § 20.1304 (2013).

Furthermore, while a new VA examination is not warranted based solely upon the passage of time, VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Veteran last received an examination of his sinusitis and allergic rhinitis in July 2008, almost six years ago.  In the June 2010 examination addressing the Veteran's deviated nasal septum, the examiner noted that the Veteran suffered from ongoing chronic sinusitis that resulted in pain and interfered with breathing through the nose.  Maxillary tenderness was noted on examination.  At the time of the July 2008 examination, no tenderness of the maxillary sinus was noted.  Accordingly, with evidence of record suggesting that the Veteran's condition may have worsened, an examination should be obtained on remand that fully addresses the current manifestations of the Veteran's sinusitis and allergic rhinitis.

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all treatment records of which VA has notice have been obtained and associated with the claims file.

2.  Then, schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the current severity of sinusitis and allergic rhinitis.  All indicated tests and studies must be performed.  The examiner must review the claims file and should note that review in the report.  Following a review of the Veteran's claims file, including the Veteran's statements, the examiner must describe the nature, current severity, and all symptoms associated with the Veteran's service-connected sinusitis and allergic rhinitis.  

3.  Then, readjudicate the Veteran's claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


